               Case 3:20-cv-05548-RJB Document 9 Filed 10/05/20 Page 1 of 1




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8

 9      BRENDA M. JOHNSON,
                                                             CASE NO. 3:20-cv-05548-RJB
10                             Plaintiff,
                                                             ORDER ADOPTING REPORT AND
11             v.                                            RECOMMENDATION

12      TACOMA POLICE, et al.,

13                             Defendants.

14

15          The Court, having reviewed the Report and Recommendation (“R&R”) of Magistrate

16   Judge J. Richard Creatura, any objections to the R&R, and the remaining record, does hereby

17   find and ORDERS that the R&R is ADOPTED and that plaintiff’s in forma pauperis

18   application (Dkt. 5) is DENIED, and that this matter is DISMISSED without prejudice.

19          The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

20          Dated this 5th day of October, 2020.



                                            A
21

22
                                            ROBERT J. BRYAN
23                                          United States District Judge
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
